UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1078



LAWRENCE B. COPLEY,

                                                        Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PRO-
GRAMS, UNITED STATES DEPARTMENT OF LABOR; ARCH
OF WEST VIRGINIA/APOGEE COAL COMPANY,

                                                       Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(97-1389-BLA, 00-0267-BLA)


Submitted:   June 29, 2001                 Decided:   July 19, 2001


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence B. Copley, Petitioner Pro Se. Christian P. Barber, Barry
H. Joyner, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;
Douglas Allan Smoot, Ann Brannon Rembrandt, JACKSON & KELLY,
Charleston, West Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lawrence B. Copley appeals the Benefits Review Board’s deci-

sion and order affirming the administrative law judge’s denial of

black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986

& Supp. 2000).    Our review of the record discloses that the Board’s

decision is based upon substantial evidence and is without revers-

ible error.   Accordingly, we affirm on the reasoning of the Board.*

See Copley v. Director, OWCP, Nos. 97-1389-BLA; 00-0267-BLA (B.R.B.

Nov. 14, 2000).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




     *
       We have considered the recent revisions to the regulations
implementing the Black Lung Benefits Act, see Regulations Imple-
menting the Federal Coal Mine Health and Safety Act of 1969, as
amended; 65 Fed. Reg. 79,919 (Dec. 20, 2000), and have determined
that the revisions do not affect the outcome of this case.


                                   2